'.,.
 '-'
                '
           ' ~ .,_;                                                                                                                                             ·111
            AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 ofl   cf,   -l   I




                                                UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                            v.                                            (For Offenses Committed On or After November 1, 1987)


                                Octavio Calderas-Godinez                                  Case Number: 3:19-mj-22449

                                                                                          Jesus Mos ueda
                                                                                          Defendant's Attorney
                                                                                                                                  ,., n
                                                                                                                                 :,' :1
           REGISTRATION NO. 85891298

           THE DEFENDANT:
            IZI pleaded guilty to count( s) _
                                            I of                                                                            JUN 1 il 2019
                                              _Complaint
                                                 __;._ _ _ _ _ _ _ _ _ _ _ _                              -+~~---------4




           .'D was found guilty to count(s)                                                                  so c.L~'r\; ' :.                    ... ,,,,, .•
                 after a plea of not guilty.                                                                 B..Y_..____ ~- ...· ''' ···' u;• '· ';uymn,
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the fo!!OWiftgnffensME]i)!_'.Y
           Title & Section                    Nature of Offense                                                              Count Number(s)
           8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                    I

            D The defendant has been found.not guilty on count(s) - - - - - - - - - - - - - - - - - - -
            0 Count( s)                                                dismissed on the motion of the United States.
                      ------------------
                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           inwrisoned for a term of:
.      .
                    •                      ~'-TIME SERVED                            D                                           days

            IZI Assessment: $I 0 WAIVED IZI Fine: WAIVED
            IZJ" Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal
            D Court recommends defendant be deported/removed with relative,                             charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Tuesday, June 18, 2019
                                                                                     Date of Imposition of Sentence


           Received -DU_S_M_ _ _ _ _ __
                                                                                         H"1Ltort£LocK
                                                                                         UNITED STATES MAGISTRATE JUDGE



            Clerk's Office Copy                                                                                                           3: l 9-mj-22449
